Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the reply filed on 4/30/2021. Claims 5, 6, 13 and 20 have been canceled.  Claims 1-4, 7-12 and 14-19 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Donald Labiola on 5/10/2021.
The application has been amended as follows:
1. (Currently amended) A content-lifecycle management system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for cross-domain content-lifecycle management, the method comprising:
receiving from a requestor a request to perform an action upon a data object,
where the data object is accessible in a particular domain of a multi-domain computing environment, where the cross-domain ledger stores:

a Relationships listing that identifies dependency relationships among storage devices, infrastructure components, and data items comprised by the multi-domain computing environment, where each dependency relationship specifies that an inability to access a first storage device or infrastructure component of the multi-domain computing environment disrupts access to a data object of the multi-domain computing environment or to a second storage device or infrastructure component of the multi-domain computing environment,
a Policy listing that describes characteristics of the at least one content-lifecycle management policy, and a Content-Lifecycle Management Log that describes activities related to the content-lifecycle management of data items comprised by the multi-domain computing environment, where the activities comprise previous requests to perform an action upon a data object that is accessible in the multi-domain computing environment and responses generated by the CLMS in response to the previous requests, and 
where the Content-Lifecycle Management Log comprises an audit trail that describes each previous version of the at least one content-lifecycle management policy;
retrieving, from a cross-domain ledger accessible from multiple domains of the computing environment, information that associates the request with at least one content-lifecycle management policy, where the at least one policy identifies one or 
determining, as a function of the retrieved information, whether the requested action is permitted by the at least one policy; and
when  determining that the requested action is permitted by the at least one policy, directing a data-management technology to perform the requested action upon the data object.

9. (Currently amended) A method for cross-domain content-lifecycle management, the method comprising:
a content-lifecycle management system receiving from a requestor a request to perform an action upon a data object, where the data object is accessible in a particular domain of a multi-domain computing environment;
where the data object is accessible in a particular domain of a multi-domain computing environment, where the cross-domain ledger stores:
an Actors listing that describes characteristics of actor entities capable of requesting access to one or more data items in the multi-domain computing environment,
a Relationships listing that identifies dependency relationships among storage devices, infrastructure components, and data items comprised by the multi-domain computing environment, where each dependency relationship specifies that an inability to access a first storage device or infrastructure component of the multi-domain computing environment disrupts access to a data object of the multi-domain computing 
a Policy listing that describes characteristics of the at least one content-lifecycle management policy, and a Content-Lifecycle Management Log that describes activities related to the content-lifecycle management of data items comprised by the multi-domain computing environment, where the activities comprise previous requests to perform an action upon a data object that is accessible in the multi-domain computing environment and responses generated by the CLMS in response to the previous requests, and
where the Content-Lifecycle Management Log comprises an audit trail that describes each previous version of the at least one content-lifecycle management policy;
the system retrieving, from a cross-domain ledger accessible from multiple domains of the computing environment, information that associates the request with at least one content-lifecycle management policy, where the at least one policy identifies one or more permissible actions that may be performed on the data object by the requestor in the particular domain during the data object’s current lifecycle phase;
the system determining, as a function of the retrieved information, whether the requested action is permitted by the at least one policy; and
when  determining that the requested action is permitted by the at least one policy, the system directing a data-management technology to perform the requested action upon the data object.


receiving from a requestor a request to perform an action upon a data object,
where the data object is accessible in a particular domain of a multi-domain computing environment, where the cross-domain ledger stores:
an Actors listing that describes characteristics of actor entities capable of requesting access to one or more data items in the multi-domain computing environment, 
a Relationships listing that identifies dependency relationships among storage devices, infrastructure components, and data items comprised by the multi-domain computing environment, where each dependency relationship specifies that an inability to access a first storage device or infrastructure component of the multi-domain computing environment disrupts access to a data object of the multi-domain computing environment or to a second storage device or infrastructure component of the multi-domain computing environment, 
a Policy listing that describes characteristics of the at least one content-lifecycle management policy, and a Content-Lifecycle Management Log that describes activities 
where the Content-Lifecycle Management Log comprises an audit trail that
describes each previous version of the at least one content-lifecycle management policy;
retrieving, from a cross-domain ledger accessible from multiple domains of the computing environment, information that associates the request with at least one content-lifecycle management policy, where the at least one policy identifies one or more permissible actions that may be performed on the data object by the requestor in the particular domain during the data object’s current lifecycle phase;
determining, as a function of the retrieved information, whether the requested action is permitted by the at least one policy; and
when determining that the requested action is permitted by the at least one policy, directing a data-management technology to perform the requested action upon the data object.




Allowable Subject Matter
Claims 1-4, 7-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 4/30/2021 and amendments authorized by Applicant’s representative on 5/10/2021 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A final search was conducted on 5/10/2021, and the closest prior art fails to disclose, teach or even suggest “receiving from a requestor a request to perform an action upon a data object, where the data object is accessible in a particular domain of a multi-domain computing environment, where the cross-domain ledger stores: an Actors listing that describes characteristics of actor entities capable of requesting access to one or more data items in the multi-domain computing environment, a Relationships listing that identifies dependency relationships among storage devices, infrastructure components, and data items comprised by the multi-domain computing environment, where each dependency relationship specifies that an inability to access a first storage device or infrastructure component of the multi-domain computing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439